--------------------------------------------------------------------------------

Exhibit 10.4
 
AGREEMENT
 
AGREEMENT, dated as of April 15, 2015 (this "Agreement"), among CollabRx, Inc.,
a Delaware corporation (the "Company"), Thomas R. Mika (the "Employee"), and
Medytox Solutions, Inc., a Nevada corporation ("Medytox").
 
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of February 12, 2013 (the "Employment Agreement");
 
WHEREAS, the Company, CollabRx Merger Sub, Inc., a Nevada corporation ("Merger
Sub"), and Medytox are parties to the Agreement and Plan of Merger, dated as of
April 15, 2015, as it may be amended in accordance with its terms (the "Merger
Agreement");
 
WHEREAS, the Merger Agreement provides, subject to the terms and conditions
thereof, for the merger (the "Merger") of Merger Sub with and into Medytox, with
Medytox being the surviving corporation;
 
WHEREAS, the Merger Agreement further provides that, prior to the effectiveness
of the Merger, the Company shall form a Delaware subsidiary ("New Sub") and that
the Company shall thereupon effect the Asset Contribution (as defined in the
Merger Agreement);
 
WHEREAS, the parties contemplate that immediately prior to the effectiveness of
the Merger, the Employee and the Company shall terminate the Employment
Agreement and the Employee, the Company and New Sub shall enter into a new
employment agreement in the form of Exhibit A attached hereto (the "New
Employment Agreement'); and
 
WHEREAS, the termination of the Employment Agreement and the entering into of
the New Employment Agreement are conditions to the consummation of the Merger.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------

1.            Employment Agreement.  The parties hereto agree that none of the
Merger Agreement, the consummation of the Merger pursuant to the Merger
Agreement or any of the transactions contemplated by the Merger Agreement shall
constitute a Change of Control (as defined in the Employment Agreement) or
constitute or give rise to Good Reason (as defined in the Employment Agreement)
for the Employee to resign from or otherwise terminate his employment
relationship with the Company prior to the Effective Time (as defined in the
Merger Agreement).  Concurrently with the execution and effectiveness of the New
Employment Agreement, which shall occur concurrently with and contingent upon
the Effective Time of the Merger, the Employment Agreement shall automatically
terminate and the Employee’s resignation from all of his officer positions with
the Company shall automatically become effective.  For purposes of the
Employment Agreement, the termination shall be treated as a termination by the
Employee without Good Reason pursuant to Section 8(f) of the Employment
Agreement.  The parties agree that there shall be no acceleration of vesting
with respect to any equity awards in connection with the Merger to the extent
that such acceleration of vesting would result in the Employee being subject to
an excise tax imposed under Section 4999 of the Code (as defined in the Merger
Agreement).  Notwithstanding anything herein to the contrary, the parties hereto
agree that the Employment Agreement shall remain in full force and effect in the
event the Merger is not consummated pursuant to the Merger Agreement.
 
2.            Representations and Warranties.  Each party represents and
warrants to the other parties that (i) this Agreement has been duly authorized,
executed and delivered by such party and (ii) this Agreement constitutes a valid
and binding agreement of such party, enforceable against such party in
accordance with its terms, subject to the Bankruptcy and Equity Exceptions (as
defined in the Merger Agreement).
 
Signature Page to the Agreement re Employment Agreement Termination

--------------------------------------------------------------------------------

3.            Further Assurances.  From time to time, at any other party's
request and without further consideration, each party hereto shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.
 
4.            Termination.  This Agreement shall terminate upon the earlier to
occur of (a) a valid termination of the Merger Agreement in accordance with its
terms or (b) a Parent Adverse Recommendation Change or a Company Adverse
Recommendation Change (as such terms are defined in the Merger Agreement). 
Nothing in this Section 4 shall relieve any party of liability for breach of
this Agreement prior to the termination of this Agreement pursuant to its terms.
 
5.            Amendment and Modification; No Waiver.  This Agreement may be
amended, modified and supplemented in any aspect only by a written agreement
executed and delivered by all parties hereto.  No provision of this Agreement
may be waived, discharged or terminated other than by an instrument in writing
signed by the party against which or whom the enforcement of such waiver,
discharge or termination is sought except for a termination as provided in
Section 4.  The failure of any party to exercise any right, power or remedy
provided under this Agreement, or to insist upon compliance by any other party
with its obligations under this Agreement, shall not constitute a waiver of such
party's right to exercise any such right, power or remedy or to demand such
compliance.
 
6.            Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transaction or by email of a pdf attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Signature Page to the Agreement re Employment Agreement Termination

--------------------------------------------------------------------------------

7.            Specific Performance.
 
(a)            The parties hereto agree that irreparable damage would occur in
the event any provision of this Agreement was not performed in accordance with
the terms hereof and that the parties shall be entitled to seek the remedy of
specific performance of the terms hereof, without the requirement of posting or
furnishing any bond or similar instrument, in addition to any other remedy at
law or equity.
 
(b)            All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative,
and the exercise of any thereof by any party shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such party.
 
8.            Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law thereof.  Each of Section of 9.9 and Section 9.11
of the Merger Agreement is hereby incorporated by reference as if fully set
forth herein and shall be binding on the parties hereto and that references to
"this Agreement" contained therein shall apply to this Agreement.
 
Signature Page to the Agreement re Employment Agreement Termination

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
COLLABRX, INC.
   
By:
/s/ Thomas R. Mika
           
/s/  Thomas R. Mika
   
Thomas R. Mika
 




 
MEDYTOX SOLUTIONS, INC.
   
By:
/s/ Seamus Lagan
     
Seamus Lagan, CEO
 



Signature Page to the Agreement re Employment Agreement Termination
 
 

--------------------------------------------------------------------------------